Citation Nr: 1134805	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an upper back injury.

2.  Entitlement to service connection for spondylosis and disc bulge at T11-L5.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal acid reflux.

5.  Entitlement to service connection for asthma.

6.  Entitlement to service connection for a right shoulder condition.

7.  Entitlement to service connection for left rotator cuff tear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the above claims.

In November 2007, the Veteran was scheduled for a travel board hearing before the Board.  However, he failed to appear.

In February 2009, the Board remanded the present matter for additional development and due process concerns.  

The issues of an increased rating for posttraumatic stress disorder and service connection for a hip disability have been raised by the Veteran and the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Records produced by the Social Security Administration (SSA) on remand showed that the Veteran received treatment from Kaiser Permanente for his back condition prior to the SSA determination in April 1998.  VA treatment records subsequent to the April 1998 SSA determination show that the Veteran was continuing to receive treatment from Kaiser Permanente for his claimed back disability in addition to asthma, hypertension, and his right and left shoulders.  

In a March 2009 letter, the Veteran's physician from Kaiser Permanente listed his current medications and active problem list, which included essential hypertension, facet joint arthropathy, gastrointestinal reflux disease, osteoarthritis, asthma, spondylosis of the lumbosacral joint, asthma, and rotator cuff syndrome.  

The RO requested treatment records from Kaiser Permanente in a July 2009 letter.  In August 2009, Kaiser Permanente responded that they were unable to identify the patient and requested his full name, medical record number, date of birth, social security number, and appropriate date of treatment.  It was also noted that his authorization was not attached.  There is no indication that the RO attempted to provide the requested information to Kaiser Permanente.  Therefore, the RO should take appropriate measures to obtain the Veteran's private treatment records on remand.  

As the case must be remanded for further development, the Board finds that the Veteran should be afforded another VA examination for his claims for an upper back injury and spondylosis and disc bulge at T11-L5.  At a June 2010 VA examination, the Veteran was diagnosed as having moderate hypertrophic degenerative joint disease of the lumbar spine and moderate degenerative joint disease of the cervical spine.  The examiner stated that he could not provide an opinion as to etiology without resort to mere speculation.  The examiner explained that the Veteran claimed that he fell about 20 feet and injured his back and neck during service and that his duties loading equipment contributed to his back and neck issues, however review of the claims file revealed only one record during service where he was treated for lower back pain and x-rays at the time were normal.  The examiner stated that based on "no other further evidence," he was unable to resolve this issue on without resorting to speculation.  The examiner failed to note in the examination report the post-service work injury the Veteran suffered in 1998.  To be adequate, a medical opinion must do more than state a conclusion that the etiology of a medical condition, for example, is unknown or unknowable-that conclusion must be supported with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In light of the above, another examination should be obtained on remand to correct these deficiencies.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Examinations for a right shoulder condition, left rotator cuff tear, and gastroesophageal acid reflux are also necessary on remand.  The Veteran claims that he fell about 20 feet in service while avoiding enemy fire, injuring his shoulders.  The evidence does show that the Veteran's battalion came under mortar attacks in Vietnam.  In addition, the Veteran is competent to report that he fell during service.  Regarding his claim for gastroesophageal acid reflux, service treatment records show that in October 1970, the Veteran was treated for ascaris.  The Veteran stated that he has been diagnosed as having gastroesophageal reflux disease.  Therefore, examinations are necessary in this case in order to determine the nature and etiology of the Veteran's claimed right shoulder condition, left rotator cuff tear, and gastroesophageal acid reflux.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Make the appropriate arrangements to obtain the Veteran's private treatment records from Kaiser Permanente.  All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

2.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of an upper back injury, spondylosis and disc bulge at T11-L5, right shoulder condition, left rotator cuff tear, and gastroesophageal acid reflux.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's an upper back injury, spondylosis and disc bulge at T11-L5, right shoulder condition, left rotator cuff tear, and gastroesophageal acid reflux had their onset during active service or are related to any in-service disease or injury.  

For purposes of this examination, the examiner should assume that the Veteran fell during service and injured his back, neck and shoulders.  The examiner should also specifically address the Veteran's post-service 1998 injury.

A detailed rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



